Citation Nr: 1037066	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  06-37 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 
percent for spinal disc bulges at L2-3, L4-5, and L5-S1.

2.  Entitlement to an effective date prior to December 6, 2001, 
for the grant of service connection for spinal disc bulges at L2-
3, L4-5, and L5-S1.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to January 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which implemented the holding of a 
September 2005 Board decision reopening and granting entitlement 
to service connection for spinal disc bulges at L2-3, L4-5 and 
L5-S1.  The November 2005 rating decision granted entitlement to 
service connection for spinal disc bulges and assigned a 20 
percent disability rating, effective December 6, 2001.

The Veteran was scheduled for a video conference hearing in , but 
he failed to report for this hearing and provided no explanation 
for his failure to report.  His hearing request, therefore, is 
deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2010).

The issue of entitlement to an effective date prior to December 
6, 2001, for the grant of service connection for spinal disc 
bulges at L2-3, L4-5, and L5-S1, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The Veteran 
will be notified if any further action on his part is required.


FINDING OF FACT

On April 7, 2010, prior to the promulgation of a decision in the 
appeal, VA received notification from the Veteran that a 
withdrawal of the issue of entitlement to an initial disability 
rating in excess of 20 percent for spinal disc bulges at L2-3, 
L4-5, and L5-S1, was requested.
CONCLUSION OF LAW

The criteria for withdrawal of the appeal pertaining to the claim 
of entitlement to an initial disability rating in excess of 20 
percent for spinal disc bulges at L2-3, L4-5, and L5-S1 by the 
Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  See 
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  See 38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the Veteran or by his authorized 
representative.  See 38 C.F.R. § 20.204 (2010).  In the present 
case, the Veteran has withdrawn his appeal with regard to his 
increased rating claim for his low back disability and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of entitlement to an initial disability rating in 
excess of 20 percent for spinal disc bulges at L2-3, L4-5, and 
L5-S1, is dismissed.


REMAND

A review of the record indicates that further development is 
necessary with respect to the Veteran's claim of entitlement to 
an effective date prior to December 6, 2001, for the grant of 
service connection for spinal disc bulges at L2-3, L4-5, and L5-
S1.  Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that there 
is a complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist a claimant in substantiating a claim 
for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1) (2010); see also Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).

The Board notes that a portion of the Veteran's claims file was 
not submitted to the Board to be considered when adjudicating 
this appeal.  The VA central computer system indicates that the 
Veteran has apparently perfected his appeal for an earlier 
effective date.  However, whether VA has complied with all 
aspects of the duties to assist and notify is unknown.  
Therefore, the RO should ensure the Veteran has received all 
notice required.  This is especially true concerning the notice 
of the evidence and information necessary to establish a 
disability rating and effective date for his claim on appeal.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, proper notice consistent with the VCAA should be 
provided to the Veteran on remand, including information on 
providing additional evidence to assist in determining whether 
the assigned effective date is proper.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should provide the Veteran 
with a notice letter informing him of his 
rights under the VCAA, in compliance with 
current caselaw.  See Dingess/Hartman, 
supra.
2.  Thereafter, the AMC should make all 
efforts to obtain the missing temporary 
file folder of additional information 
regarding the Veteran's claim and 
associate it with the original VA claims 
file.

3.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim of entitlement to an 
effective date prior to December 6, 2001, 
for the grant of service connection for 
spinal disc bulges at L2-3, L4-5, and L5-
S1, should be readjudicated.  If the claim 
remains denied, a Supplemental Statement of 
the Case should be provided to the Veteran 
and his representative.  After they have 
had an adequate opportunity to respond, 
this issue should be returned to the Board 
for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


